Citation Nr: 1521953	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2. Whether there is clear and unmistakable error in the effective date of February 17, 2008 assigned for the grant of service connection for fibromyalgia.  

3. Whether there is clear and unmistakable error in the effective date of October 19, 1996 with a noncompensable rating assigned for plantar fascitis of the right foot.  

4. Whether there is clear and unmistakable error in the effective date of October 19, 1996 with a noncompensable rating assigned for plantar fascitis of the left foot.  

5. Whether there is clear and unmistakable error in the effective date of May 15, 2006 assigned for the grant of service connection for residuals of a left knee injury to include patellofemoral pain syndrome.  

6. Entitlement to service connection for migraine headaches (also claimed as Gulf War Illness).  

7. Entitlement to service connection for chronic fatigue syndrome.

8. Entitlement to service connection for chronic diarrhea (claimed as irritable bowel syndrome). 


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1987 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a decision in February 2014 the Board denied the Veteran's claim for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties in September 2014, vacated the Board's February 2014 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

In a rating decision in December 2014, the RO determined that clear and unmistakable error was found in the effective date assigned for service connection for fibromyalgia, and thus granted an earlier effective date of February 17, 2008.  The RO also determined that no revision was warranted in the effective date assigned for right and left foot plantar fascitis and residuals of a left knee injury to include patellofemoral pain syndrome.  The RO denied service connection for migraine headaches, chronic diarrhea (claimed as irritable bowel syndrome) and chronic fatigue syndrome.  Later the same month a notice of disagreement was received from the Veteran regarding these determinations.  A Statement of the Case must be sent to the Veteran regarding these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

In April 2014 the Veteran raised the issue of retroactive benefits in the amount of $7,000.00.  In April 2015 he raised an issue that appears to be a claim to reopen service connection for erectile dysfunction.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2014 Joint Motion, the parties agreed that a remand was required because the October 2013 examination upon which the Board relied was inadequate as the examiner failed to provide an adequate rationale to support his findings.  They pointed out that the October 2013 examiner failed to address the effect of Veteran's fibromyalgia on his ability to work by determining that there was no evidence of fibromyalgia on the examination yet the Veteran is in receipt of a 40 percent disability rating.  The parties also found that the examiner did not provide a rationale for his opinions that the Veteran's service-connected testalgia, plantar fascitis, and left knee disability did not preclude sedentary employment.  They noted that the examiner should have addressed whether the Veteran's pain affected his functioning, particularly regarding his service-connected left knee disability.  As for the cumulative effect of Veteran's service-connected disabilities, the parties determined that the examiner failed to explain the objective examination findings and how he came to the conclusion that Veteran was capable of sedentary work.  The parties to the Joint Motion instructed that on remand the Board obtain an adequate examination that identifies any function that is prohibited by a service-connected disability or associated symptom; states the impact of the service-connected disability and symptoms on the Veteran's employability; and discusses the combined effects of the Veteran's service-connected disabilities and associated symptoms.  They requested that the examiner should review the Veteran's vocational rehabilitation folder.  

For the reasons explained in the Introduction, a Statement of the Case needs to be issued on the following claims: whether there is clear and unmistakable error in the effective date of February 17, 2008 assigned for the grant of service connection for fibromyalgia; whether there is clear and unmistakable error in the effective date of October 19, 1996 with a noncompensable rating assigned for plantar fascitis of the right foot; whether there is clear and unmistakable error in the effective date of October 19, 1996 with a noncompensable rating assigned for plantar fascitis of the left foot; whether there is clear and unmistakable error in the May 15, 2006 effective date assigned for the grant of service connection for residuals of a left knee injury to include patellofemoral pain syndrome; service connection for migraine headaches; service connection for chronic fatigue syndrome; and service connection for  chronic diarrhea (claimed as irritable bowel syndrome).  See Manlicon v. West, 12 Vet. App. 238 (1999).  


Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a Statement of the Case on the following issues: whether there is clear and unmistakable error in the effective date of February 17, 2008 assigned for the grant of service connection for fibromyalgia; whether there is clear and unmistakable error in the effective date of October 19, 1996 with a noncompensable rating assigned for plantar fascitis of the right foot; whether there is clear and unmistakable error in the effective date of October 19, 1996 with a noncompensable rating assigned for plantar fascitis of the left foot; whether there is clear and unmistakable error in the May 15, 2006 effective date assigned for the grant of service connection for residuals of a left knee injury to include patellofemoral pain syndrome, service connection for migraine headaches; service connection for chronic fatigue syndrome; and service connection for chronic diarrhea (claimed as irritable bowel syndrome).  Only if the Veteran perfects an appeal should these claims be certified to the Board.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

3. The AOJ should schedule the Veteran for a VA TDIU examination with the examiner who conducted the October 2013 examination.  If this examiner is no longer available another appropriate examiner should conduct the examination.  The Veteran's claims file, to include his vocational rehabilitation folder must be provided to the examiner for review upon examination.  The examiner must indicate that he or she reviewed the claims file and vocational rehabilitation folder.  All indicated tests and studies should be performed.  The examiner is asked to address the following: 

a. Whether the Veteran's service-connected fibromyalgia, allergic rhinitis, plantar fascitis, residuals of left knee injury to include patellofemoral pain syndrome, left testalgia, and left inguinal hernia prevent him from securing and following substantially gainful employment;   

b. whether the Veteran's pain affects his functioning, particularly regarding his service-connected left knee disability;

c. any function that is prohibited by a service-connected disability or associated symptoms along with the impact of the service-connected disability and it symptoms on the Veteran's employability;     







d. the combined and cumulative effects of Veteran's service-connected disabilities and associated symptoms on his ability to secure and follow substantially gainful sedentary and physical employment; and, 

e. the October 2014 opinion from a private vocational evaluator, who opined that the Veteran was unable to maintain substantial gainful employment on a regular and consistent basis even at a sedentary level.     

clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the issue of TDIU is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

